Name: Commission Regulation (EC) No 432/2003 of 7 March 2003 amending Commission Regulation (EC) No 1331/2002 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2002/2003 marketing year
 Type: Regulation
 Subject Matter: trade policy;  marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|32003R0432Commission Regulation (EC) No 432/2003 of 7 March 2003 amending Commission Regulation (EC) No 1331/2002 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2002/2003 marketing year Official Journal L 065 , 08/03/2003 P. 0021 - 0021Commission Regulation (EC) No 432/2003of 7 March 2003amending Commission Regulation (EC) No 1331/2002 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2002/2003 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 22(2), Article 27(5) and (15) and Article 33(3) thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 1331/2002(3) opens a standing invitation to tender to determine levies and/or refunds on exports of white sugar for all destinations.(2) Under the first subparagraph of Article 27(5) of Regulation (EC) No 1260/2001, the situation on the world market or the specific requirements of certain markets may make it necessary to vary the refund for the products referred to in Article 1 of that Regulation, depending on their destination.(3) The significant and rapid increase in preferential imports of sugar from the countries of the western Balkans since the start of 2001 and in exports of Community sugar to those countries appears to be highly artificial in nature.(4) To prevent any abuse through reimportation into the European Union of sugar products in receipt of an export refund, no refund or levy should be fixed for the countries of the western Balkans for the products listed in Regulation (EC) No 1331/2002.(5) Regulation (EC) No 1331/2002 should be amended accordingly.(6) In view of the dates for the invitations to tender, this Regulation must enter into force immediately.(7) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) of Regulation (EC) No 1331/2002 is hereby replaced by:"1. A standing invitation to tender shall be issued in order to determine export levies and/or export refunds on white sugar covered by CN code 1701 99 10 for all destinations except for Albania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro(4) and the Former Yugoslav Republic of Macedonia. During the period of this validity of this invitation to tender, partial invitations to tender shall be issued."Article 2Member States shall amend their invitations to tender so that they comply with Article 1 above.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 195, 24.7.2002, p. 6.(4) Including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.